Citation Nr: 0628551	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.  
He died in April 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  The veteran died in April 2003, from acute renal failure, 
endocarditis, post-operative mediastinitis and severe mitral 
and aortic regurgitation.

2.  Service connection was not in effect for any diseases 
during the veteran's lifetime 

3.  The veteran's death was not due to any service-connected 
illness.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2005).

2.  Criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, the VCAA must be 
considered.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in July 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the July 
2003 letter referred to above informed the appellant of 
information and evidence needed to substantiate and complete 
a claim of service connection for the cause of death.  
Moreover, the appellant was generally advised to submit any 
evidence that would substantiate her claim that the condition 
that contributed to the veteran's death was caused by injury 
or disease that began in service.  Pelegrini, 18 Vet. App. at 
121.  Also, the July 2003 letter informed the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the appellant that it 
would make reasonable attempts to obtain records in the 
custody of a Federal agency and that while the RO would 
assist the appellant in obtaining other records that it was 
ultimately her responsibility to obtain them.  38 C.F.R. § 
3.159(b)(1) (2005);  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 484.

Despite any inadequate notice provided to the appellant on 
this element, the Board finds no prejudice will result in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
potentially contested issues regarding downstream elements in 
the event of a grant are rendered moot.  

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
appellant's spouse's service medical files are of record, as 
is a certificate regarding his death.  The RO obtained all 
identified private records on behalf of the appellant.  

Because the record lacks evidence that a service-connected 
disability contributed to or caused the veteran's death, 
solicitation of a medical opinion is not necessary to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4).

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Analysis

DIC-Cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110;  38 C.F.R. 
§§ 3.303, 3.306.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

In support of her claim, the appellant submitted a 
Certificate of Death from the State of California, which 
identified her spouse's date of death in April 2003.  This 
certificate listed acute renal failure, endocarditis, post-op 
mediastinitis and severe mitral and aortic regurgitation as 
the causes of her spouse's death.  Sternal wound dehiscence 
due to delirium tremens was also listed as contributing to 
his death.  The veteran never had a service-connected 
disability in his lifetime.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
appellant's claims.  During his lifetime and at the time of 
his death, the deceased veteran never had any service 
connected disabilities.  Moreover, there is no competent 
medical evidence in the record indicating that any of the 
diseases that produced the veteran's death were incurred in 
or aggravated by service.  The Board acknowledges the 
appellant's statements regarding the etiology of the diseases 
leading to the veteran's death, but notes that as a 
layperson, she is not competent to opine on the etiology of 
his claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.  

DIC-1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. 
§ 3.22(b).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  

In 1997, the Court interpreted 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), to mean that a surviving spouse could 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it then-existed, permitted a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  

Recently in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court recognized that VA's amendment of 38 C.F.R. § 3.22 
did not have a retroactive impact on 38 U.S.C.A. § 1318 
claims pending prior to the January 2000 change; that is, the 
theory of "hypothetical entitlement" remained relevant for 
claims pending before the amended regulation took effect.  
Id. at 288.  For claims filed after January 2000, however, 
the theory of "hypothetical entitlement" was not a relevant 
consideration.

Because the appellant filed her claim after January 2000, the 
theory of "hypothetical entitlement" is not applicable to 
the case.  Further, because the deceased veteran never had 
any service-connected disabilities during his lifetime, at no 
time was he ever totally disabled for compensation purposes, 
thus qualifying the appellant for DIC benefits under 
38 U.S.C.A. § 1318.  


Accordingly, the appellant is ineligible for DIC benefits, 
and the claims must be denied.  38 U.S.C.A. §§ 1310, 1318; 
38 C.F.R. §§ 3.312, 3.322.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


